DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because in line 4, “2that” is misspelled.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3, the phrase "or the like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

	Claim 5 – in lines 1-2, the claim sets forth “a second assembly mechanism” without setting forth “a first assembly mechanism”.

The term "substantially surrounded", “substantially spherical external shape” and “substantially ellipsoid external shape” in claim 7 and “substantially spherical external shape” and “substantially ellipsoid external shape” in claim 8 are relative terms which render the claims indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 10, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausen et al(2009/0227827, hereinafter Hausen).
Claim 1 – Hausen teaches an applicator -106- for a medical radiotherapy device for carrying out therapy with radiation, the applicator comprising: an applicator head      –108-; and an applicator body -102-, wherein the applicator head -108- and the applicator body -102- are embodied such that the applicator head can be assembled on, and disassembled from, the applicator body, in each case without damage with male and female threads -104- and -112-.  
Claim 2 – Hausen teaches the applicator head -108- and the applicator body       -102- comprise a first assembling mechanism, male and female threads -104- and -112- which is configured to provide a mechanical connection between the applicator head and the applicator body, and which can be released without damage.
Claim 3 - the first assembling mechanism, male and female threads -104- and     -112-,  provides a screw connection between the applicator head and the applicator body.
Claim 10 – Hausen teaches the applicator head comprises at least two applicator head elements -108- and -110-, which inherently have different absorption characteristics in respect of the radiation, because the elements are formed from different material and has different thicknesses.
Claim 13 – Hausen teaches assembling the applicator head -108- on the applicator body -102-; following the providing of the applicator, disassembling the applicator head from the applicator body without damage, using threaded connection     -104- and -112-; following the disassembling, assembling the applicator head or another 
Claim 14 – Hausen teaches cleaning the applicator, sterilization as set forth in paragraph [0017] body between the disassembling and the assembling.  The head is disposable so it would not be sterilized with the handle and therefore the elements would have been disassembled, sterilized and then the handle assembled with a different head for reuse.

Claim(s) 1, 4, 5, 8-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sliski et al(7,109,505, hereinafter Sliski).
Claim 1 – Sliski teaches an applicator for a medical radiotherapy device for carrying out therapy with radiation, the applicator including: an applicator head -30- and -60-; and an applicator body -38-, wherein the applicator head and the applicator body are embodied such that the applicator head can be assembled on, and disassembled from, the applicator body, in each case without damage, column 4 lines 42-45, the applicator head -30- is removable.
Claim 4 – Sliski teaches the applicator head comprises at least two separate applicator head elements, -30- and -60-, which are embodied such that the at least two separate applicator head elements can be assembled on, and disassembled from, one another, in each case without damage, with the uses of small nails or tacks as set forth column 5 lines 32-35, removability is further suggested in column 5 lines 55-60 where 
Claim 5 – Sliski teaches the applicator head elements, -30- and -60- comprise a second assembly mechanism, small nails or tacks set forth in column 5 lines 30-35, which is configured to provide a mechanical connection between the applicator head elements, and which capable of being released without damage.
Claim 8 – Sliski teaches the applicator head -30- has a substantially spherical external shape or a substantially ellipsoid external shape when the applicator head is assembled on the applicator body, column 6 lines 4-15 and see figure 4.
Claim 9 – Sliski teaches the applicator body –38- and the applicator head -30- are made from a same material, column 4 lines 58-62 and figure 1A.
Claim 10 – Sliski teaches the applicator head comprises at least two applicator head elements -30- and -60-, which have different absorption characteristics in respect of the radiation the shield element -60- has a different absorption characteristics than element -30- because it is designed to protect tissue from radiation.
Claim 11 – Sliski teaches a plurality of different applicators according to claim 1, and wherein the applicator body -38- of all of the plurality of different applicators is the same, see figure 4 where the same applicator body -38-.
Claim 12 - the applicators -30- and -60-have different sizes and/or shapes when the respective applicator heads are assembled on the applicator body, sphere and elliptical, see figure 4.


Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or fairly suggest the applicator head elements and the applicator body are embodied such that a mechanical connection between the applicator body and the applicator head elements, which can be released without damage, is established when the applicator head elements are assembled on one another, as set forth in claim 6.

The prior art does not teach or fairly suggest a section of the applicator body is substantially surrounded by the applicator head when the applicator head is assembled to the applicator body, and wherein the section has a substantially spherical external shape or a substantially ellipsoid external shape, as set forth in claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 2,559,793 teaches an applicator body, handle not shown connected with a threaded connection to treatment head -1-. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G GILBERT whose telephone number is (571)272-4725.  The examiner can normally be reached on MaxiFlex; M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/SAMUEL G GILBERT/Primary Examiner, Art Unit 3791